                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES E. MEYER,                                         CIVIL ACTION
                     Plaintiff,

              v.

DELAWARE VALLEY LIFT TRUCK,                             NO. 18-1118
INC., MATERIAL HANDLING POWER
DESIGNERS, LLC, JOHN W. MEYER,
BARBARA A. MEYER, AND LAW
OFFICES OF BARRY F. PENN, P.C.,
                Defendants.

                                           ORDER

       AND NOW this 3rd day of July, 2019, upon consideration of Defendants’ Motion to Quash

(ECF No. 63), Plaintiff’s Response (ECF No. 64), and Defendants’ Reply (ECF No. 65), IT IS

ORDERED that the motion is DENIED.



                                                 BY THE COURT:


                                                 /s/Wendy Beetlestone, J.
                                                 _______________________________
                                                 WENDY BEETLESTONE, J.
